Citation Nr: 0323472	
Decision Date: 09/10/03    Archive Date: 09/23/03

DOCKET NO.  94-12 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an initial disability evaluation in excess of 
10 percent for residuals of left arm and wrist injury.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel



INTRODUCTION

The veteran served on active duty from November 1988 to June 
1992.  This appeal originally came before the Board of 
Veterans' Appeals (Board) from a January 1993 rating decision 
of the Department of Veterans Affairs (VA), San Juan, Puerto 
Rico, regional office (RO).  

In June 2000, the Board remanded the case for additional 
development.  Subsequently, a March 2003 rating action 
continued the prior denial.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's claim.

2.  The medical evidence of record since June 1992 shows that 
the veteran's left wrist and arm injury residuals result in 
some limitation of motion, and decreased hand strength, 
however, ankylosis of the wrist is not shown or approximated.

3.  The veteran has not submitted evidence tending to show 
that his left wrist and arm injury residuals are unusual, 
require frequent periods of hospitalization or cause unusual 
interference with work other than that contemplated within 
the schedular standards.  


CONCLUSION OF LAW

The criteria for an initial disability evaluation in excess 
of 10 percent for residuals of left arm and wrist injury have 
not been met at any time.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. 3.321, Part 4, Diagnostic Codes 5214, 5215 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2002).  This law eliminated the concept of a well-grounded 
claim (inapplicable here), redefined the obligations of VA 
with respect to the duty to assist, and imposed on VA certain 
notification requirements.

VA has a duty to notify the appellant of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. § 3.159(b) 
(2002).  The veteran was notified in the May 1993 statement 
of the case (SOC) and March 1994 supplemental statement of 
the case (SSOC) of the criteria for an increased evaluation.  
This was sufficient for notification of the information and 
evidence necessary to substantiate the claim, and the veteran 
has been adequately informed as to the type of evidence that 
would help substantiate his claim.  A February 2003 letter 
informed the veteran of the type of evidence necessary to 
substantiate his claim, and informed him that VA would assist 
in obtaining identified records, but that it was the 
veteran's duty to give enough information to obtain the 
additional records and to make sure the records were received 
by VA.  The March 2003 SSOC included the provisions of 38 
C.F.R. § 3.159.  Pursuant to the Board's remand, the veteran 
was provided with a VA examination in February 2003, and VA 
treatment records have been obtained.  The veteran has not 
identified any additional evidence to be obtained.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  

Accordingly, the Board finds that VA has satisfied its duty 
to notify and assist and under the circumstances of this 
case, a second remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).

Some of the veteran's service medical records are 
unavailable.  A medical evaluation board in March 1992 noted 
that the veteran injured his left arm and wrist in 1989.  
Service connection for residuals of left arm and wrist injury 
was granted in January 1993.  The RO assigned a 10 percent 
evaluation from June 1992.  The veteran disagreed with the 
initial evaluation.

Disability evaluations are determined by the application of a 
schedule of ratings, which are based on the average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4 (2002).  Musculoskeletal disorders are rated 
with consideration of the resulting functional impairment.  
38 C.F.R. §§ 4.40, 4.59 (2002).  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2002).  At the time of an 
initial rating, separate, or staged, ratings can be assigned 
for separate periods of time based on the facts found.  
Fenderson v. West, 12 Vet. App. 119 (1999).

VA general medical and orthopedic examinations were conducted 
in November 1992.  The veteran complained of persistent pain 
elicited and exacerbated by grasping, pulling, lifting, cold 
and moist weather.  The veteran was noted to be left-


handed.  On examination, painful motion of the wrist was 
noted, as well as instability of the left wrist carpal bone 
and pain to hand movement.  There was inability to lift heavy 
objects with the left hand.  The examiner noted "limitation 
to heavy work with left hand."  

In February 1993, the veteran was seen with complaints of 
increased wrist pain, occasionally radiating up into the 
elbow and shoulder.  The veteran reported discomfort while 
performing self-care activities and pain when writing.  On 
examination, there was pain on palpation of the lunate bone.  
There was full active range of motion of the upper 
extremities.  X-rays of the wrist showed no evidence of 
dislocation or other bony abnormalities.  

A VA examination was conducted in February 2003.  The veteran 
reported pain in the left wrist, dorsal and volar aspects, as 
well as between his knuckles.  He complained of difficulty 
with writing, carrying, and pushing or pulling objects.  The 
veteran noted that pain limited his wrist activity, and that 
he had pain with repetitive wrist activities.  The veteran 
used a left wrist brace.  Ranges of left wrist motion were 
dorsiflexion to 65 degrees (with 70 noted as normal), with 
palmar flexion to 55 degrees (80 noted as normal), pronation 
to 90 degrees, supination to 90 degrees.  Pain was noted at 
65 degrees of dorsiflexion and 65 degrees of palmar flexion.  
The examiner stated that the veteran's ranges of motion were 
not additionally limited by pain, fatigue, weakness or lack 
of endurance.  The examiner noted tenderness or palpation of 
the left wrist scapoid and lunate bones.  There was no 
instability, swelling, rubor, or calor.  Manual muscle 
testing showed 4.5/5 left wrist dorsiflexion and palmar 
flexion strength.  There was no ankylosis present.  Magnetic 
resonance imagining (MRI) showed scapho-lunate dissociation 
with associated scapho-lunate ligament tear.  The diagnosis 
was history of left wrist scapoid lunate dislocation, dorsal 
intercalated segmental instability, left wrist; scapho-lunate 
ligament tear by MRI still present.  The examiner stated that 
the veteran had moderate functional loss due to pain and on 
motion, with mild weakness.  

Nerve conduction studies conducted in March 2003 showed 
findings compatible with ulnar motor entrapment distal 
bilateral.  Electromyographic (EMG) testing was interpreted 
as normal.  

The veteran's service connected disability is currently 
evaluated under code 5215, based on limitation of motion of 
the wrist.  No higher evaluation is available under that code 
section.  38 C.F.R. Part 4, Diagnostic Code 5215 (2002).

Code 5214 requires ankylosis of the wrist for a higher 
evaluation.  38 C.F.R. Part 4, Diagnostic Code 5214 (2002).  
The medical evidence of record does not demonstrate any such 
ankylosis.

Considering the medical findings of record, the Board notes 
that the veteran had some decreased hand strength on the most 
recent examination.  However, he is already in receipt of the 
maximum schedular rating for loss of wrist motion and no 
ankylosis of the wrist is shown or approximated.  Some 
decreased nerve conduction was noted on recent testing, 
however the findings were bilateral and not associated with 
the service-connected disability.  There is no basis for a 
schedular rating in excess of 10 percent based on limitation 
of motion due to any functional loss as the veteran is 
receiving the maximum schedular rating for limitation of 
motion of the wrist.  See Johnston v. Brown, 10 Vet. App. 80 
(1997).

Additionally, the Board does not find that consideration of 
an extraschedular rating under the provisions of 
38 C.F.R. § 3.321(b)(1) is warranted.  That provision 
provides that, in exceptional circumstances, where the 
schedular evaluations are found to be inadequate, the veteran 
may be awarded a rating higher than that encompassed by the 
schedular criteria, as shown by evidence showing that the 
disability at issue causes marked interference with 
employment, or has in the past or continues to require 
frequent periods of hospitalization rendering impractical the 
use of the regular schedular standards.  Id.  The facts of 
this case do not show that the veteran's left arm and wrist 
injury residuals result in marked interference with his 
employment or that such require frequent periods of 
hospitalization.  Rather, the Board notes that the percentage 
ratings under the Schedule are representative of the average 
impairment in earning capacity resulting from diseases and 
injuries.  38 C.F.R. § 4.1 specifically sets out that 
"[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  Factors 
such as missing time from work or requiring periodic medical 
attention are clearly contemplated in the Schedule and 
provided for in the evaluations assigned herein.  What the 
veteran has not shown in this case is that his left arm and 
wrist injury residuals result in unusual disability or 
impairment that renders the criteria and/or degrees of 
disability contemplated in the Schedule impractical or 
inadequate.  Accordingly, consideration of 
38 C.F.R. § 3.321(b)(1) is not warranted in this case.

The Board has considered the provisions of 38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102 (2002), but finds that a 
preponderance of the evidence is against the veteran's claim.  
The benefit-of-doubt rule does not apply when the Board finds 
that a preponderance of the evidence is against the claim.  
Ortiz v. Principi, 274 F. 3d 1361, 1365 (Fed. Cir. 2001)


ORDER

The appeal is denied.



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

